DETAILED ACTION

This office action is in response to the preliminary amendment filed 6/09/2021.  As directed by the amendment, no claims have been amended, claims 1-9 have been cancelled, and claims 10-28 have been newly added.  Thus, claims 10-28 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-19 and 26-27 are objected to because of the following informalities:
Claims 18-19 and 26-27 recite “a tilt sensor” in line 1 of the respective claims; however, a tilt sensor is already recited in independent claims 10 and 22.  It is suggested to amend the claims to recite, “the tilt sensor” to make clear that it refers back to the previously recited tilt sensor in the independent claims.  
Claim 19 recites, “the tile sensor” in line 2; it is suggested to amend the claim to recite, --the tilt sensor--.
Claim 25 recites “the exoskeleton” in line 1.  Claim 22, from which claim 25 depends from, recites, “an exoskeleton device” in line 1.  It is suggested to amend the claim to recite --the exoskeleton device-- to make clear that it refers back to the previously recited exoskeleton device. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11-21 are rejected because claims 11-21 depend from cancelled claims 1-4.  For purpose of examination, claims 11 and 15-21, which are recited as depending from claim 1, are considered to depend from claim 10; claim 12, which is recited as depending from claim 2, is considered to depend from claim 11; claim 13, which is recited as depending from claim 3, is considered to depend from claim 12; and claim 14, which is recited as depending from claim 4, is considered to depend from claim 13.
Claim 11 recites the limitation "a first of the motorized joints" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 10, from which claim 11 depends from, recites “a pair of leg segment braces . . . each leg segment brace having a joint” in lines 3-5, and therefore a motorized joint has not been previously recited.
Claim 13 recites the limitation "a second of the motorized joints" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 10, from which claim 13 depends from, recites “a pair of leg segment braces . . . each leg segment brace having a joint” in lines 3-5, and therefore a motorized joint has not been previously recited.
Claim 20 and 28 recites the limitation "the angle" in lines 1-2 of claim 20 and line 1 of claim 28.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer et al (7,153,242) in view of Kazerooni et al (7,628,766).
Regarding claim 10, Goffer, in fig 1b discloses a locomotion assisting exoskeleton device (10) (brace system), including a trunk support (1) (the pelvis brace worn on the torso trunk) for affixing to the part of the torso of a person (col 9, ln 43-47) and a pair of leg segment braces (2, 3) (left and right pair of thigh, feet braces), each leg segment brace (2, 3) for connecting to a section of a leg of a person, wherein each leg segment brace (2, 3) includes at least one joint (7, 8) (hip, knee motors) (col 9, ln 47-51) including an angle sensor (hip and knee articulation angles may be measured by a goniometer) (col 15, ln 23-28) and an actuator (motor) the joint for connecting a respective leg segment brace to the trunk support (1) and for providing relative angular movement therebetween (hip joint (7) connects thigh braces (2) to trunk support (1)) (col 9, ln 38-48), a tilt sensor (20) (sensor unit) that measures torso tilt angle (col 8, ln 61-col 9, ln 2), and a controller (12) (control unit) configured to: receive sensed signals from a tilt sensor (20) (col 17, ln 30-36) and the angle sensors (col 8, ln 59-65), and programmed with an algorithm with instructions for actuating the joints in accordance with the sensed signals (connected to sensor unit (20) containing tilt sensor and  controller (12) creates stance and gait movements) (col 8, ln 52-66), wherein the algorithm comprises: monitoring the tilt sensor to determine whether the indicated tilt being equal to or greater than a first threshold value (col 17, ln 30-36), and upon the indicated tilt being greater than the threshold within the timed period, initiating a step sequence (motorized brace system (10) is connected to sensor unit (20) containing tilt sensor and creates stance and gait movements based on feedback from the sensor (col 8, ln 52-66), including measured upper body tilt (col 17, ln 26-45)), or if the threshold has not been met within the time period, exiting the walking mode (if the upper body tilt has not been sensed within the battery life of the device, the device is unable to initiate a walk sequence).
Goffer does not disclose the tilt sensor mounted on the exoskeleton device for sensing an indicated tilt of the trunk support.
However, Kazerooni, in fig 8, teaches an exoskeleton device (110) (lower extremity enhancer) with a trunk support (154) (back frame) with a tilt sensor (208) (inclinometer) that may be mounted on any portion of the trunk support for sensing a tilt of the trunk support (154) (col 7, ln 51-61), and in fig 8A, discloses that that a harness may also be considered to be a part of the back frame (col 8, ln 6-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the placement of the tilt sensor of Goffer to be on the trunk support as taught by Kazerooni so that the tilt sensor would not have to be attached and reattached to a torso of a user whenever the device is used by a same or different user.
Regarding claim 11, Goffer discloses the step sequence comprises operating a first of the motorized joints (initiating a gait) to swing a trailing leg forward (walking motion is a series of moving at trailing leg forward) when a determined tilt sensed exceeds the threshold value (Goffer, col 16, ln 38-45).
Regarding claim 12, Goffer discloses the step sequence further comprises monitoring the angle sensor of the first of the motorized joints to verify that the swung forward leg is moving in accordance with predetermined criteria, or whether the step is complete or to continue forward motion of the leg (the algorithm controls the step magnitude via the magnitude of hip and knee angles (554) (Goffer, col 17, ln 42-48) and therefore, in order to control the magnitude of the leg step to be within the desired step magnitude, the controller algorithm determines the necessary hip and knee angles necessary for a given step magnitude, and monitors the angle sensor of the first of the motorized joints to verify that the swung forward leg is moving in accordance with predetermined criteria (comprising necessary hip and knee angles necessary for a given step magnitude), or whether the step is complete or to continue forward motion of the leg).
Regarding claim 15, modified Goffer discloses an algorithm where upper-body tilts are used to actuate the at least one motorized joint (initiate a step) (Goffer, col 15, ln 42-44) when a determined tilt sensed exceeds the threshold value (Goffer, col 16, ln 38-45), and as shown in fig 20, the user’s step can be in a rearward direction (e.g. n=40 & n=100) (Goffer col 18, ln 32-36).
The modified Goffer device does not disclose extension of the second leading leg backward occurs when the sensed tilt exceeds a second threshold value.
However, since an upper body tilt can be interpreted as a fall to be prevented by taking a step (Goffer, col 15, ln 43-47), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the algorithm of modified Goffer to extend the second leading leg backward occurs when the sensed tilt exceeds a second threshold value in order to prevent the device from falling in a backwards direction and to allow the device to perform a backwards step.  
Regarding claim 16, Goffer discloses exiting the walking mode comprises initiating a standing mode to bring the user to a standing position, or ceasing the step sequence (includes a man-machine interface (MMI) to allow a user to select a walking mode (gait mode) or standing mode, and therefore user can exit a walking mode by selecting a standing mode) (col 9, ln 3-9).
Regarding claim 18, the modified Goffer’s reference, as shown in fig 8 of Kazerooni discloses a tilt sensor (208 of Kazerooni) is mounted on the trunk support (154 of Kazerooni) (Kazerooni, fig 8, col 7, ln 51-61).
Regarding claim 19, the modified Goffer’s reference, as shown in fig 8 of Kazerooni discloses the tilt sensor (208 of Kazerooni) is mounted on a component of the exoskeleton device, and the corresponding tilt of the tilt sensor is approximately equal to the tilt of the trunk support (mounted on the trunk support (154)) (Kazerooni, fig 8, col 7, ln 51-61).
Regarding claim 20, Goffer discloses the controller is further configured to determine the angle based on the signals (the hip and knee articulation angles may be measured by a goniometer (col 15, ln 23-28) a controller (12) is configured to: receive sensed signals from the sensor unit (20) including parameters such as articulation angles (col 8, ln 59-65),
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goffer et al in view of Kazerooni et al as applied to claim 10 above, and further in view of Singer et al (5,252,102).
Regarding claim 17, modified Goffer device discloses a locomotion assisting exoskeleton device.
Modified Goffer does not disclose a remote control.
However, Singer, in fig 1, discloses a motion apparatus (10) with a controller subsystem (12) having a remote controller (16) (remote control) (col 3, ln 49-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of modified Goffer by using a remote control to control the system which would allow for user adjusted flexion extension control by an individual user as taught by Singer in order to enable convenient operation and control (Singer, col 2, ln 16-20).
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goffer et al in view of Kazerooni et al as applied to claim 10 above, and further in view of Ikeuchi (2010/0130894).
Regarding claim 21, modified Goffer device discloses a locomotion assisting exoskeleton device.
Modified Goffer does not disclose a timer configured to determine an amount of time to compare to one or more time periods for performing one and/or another algorithm step.
However, Ikeuchi teaches a locomotion assisting exoskeleton device including a controller (21) configured to determine a desired operating time (time periods for performing one and/or another algorithm step), and a timer (controller measures a current time) to determine a current amount of time to determine that average power consumption of the device (para [0101]) so that if a user doesn’t initiate a step during the battery life of the device, it would halt operation of the device when after the predetermined operating time when the battery is dead
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of modified Goffer by providing a timer configured to determine an amount of time to compare to time periods for performing one and/or another algorithm step indicative of a desired operating time as taught by Ikeuchi in order to ensure that the remaining energy in the battery is prevented from running out during the desired threshold amount of operating time (Ikeuchi, para [0190]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,849,816. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 10, application claim 10 differs from U.S. Patent claim 1 in the following respect:

Application claim 10
U.S. Patent claim 1
10. A locomotion assisting exoskeleton device comprising: 

(1) a trunk support for affixing to the part of the torso of a person a pair of leg segment braces, each leg segment brace for connecting to a section of a leg of the person, wherein: 

(3) each leg segment brace having a joint including an angle sensor and an actuator, the joint for connecting a respective leg segment brace to the trunk support and for providing relative angular movement therebetween; 

(4) a tilt sensor mounted on the exoskeleton device for sensing an indicated tilt of the trunk support; 

(5) and a controller for receiving sensed signals from a tilt sensor and each angle sensor, and programmed with an algorithm with instructions for actuating the joints in accordance with the sensed signals, 

(6) wherein the algorithm comprises: 

(7) monitoring the tilt sensor to determine whether the indicated tilt being equal to or greater than a first threshold value, and upon the indicated tilt being greater than the first threshold value, 

(8)  initiating a step sequence of a walking mode, or if the first threshold value has not been met, exiting the walking mode.
1.  A locomotion assisting exoskeleton device comprising: 

(1) a plurality of braces including a trunk support for affixing to the part of the torso of a person and leg segment braces, each leg segment brace for connecting to a section of a leg of the person; 

(3) each leg segment brace including a motorized joint comprising an angle sensor and an actuator, the joint for connecting a respective leg segment brace to the trunk support and for providing relative angular movement therebetween; 

(4) a tilt sensor mounted on the exoskeleton device for sensing an indicated tilt of the trunk support; 

(5) and a controller for receiving sensed signals from a tilt sensor and each angle sensor, and programmed with an algorithm with instructions for actuating the motorized joints in accordance with the sensed signals, 

(6) wherein the algorithm comprises, 

upon initiation of a walking mode via use of crutches associated with the exoskeleton device: 

(7) monitoring the tilt sensor to determine whether the indicated tilt being equal to or greater than a threshold within a time period, and upon the indicated tilt being greater than the threshold within the time period, 

(8) initiating a step sequence, or if the threshold has not been met within the time period, exiting the walking mode, 

the step sequence comprising: operating a first of the motorized joints to swing a first trailing leg forward; monitoring the angle sensor of the first of the motorized joints to verify that the swung forward leg is moving in accordance with predetermined criteria, or whether the step is complete or to continue forward motion of the leg; operating a second of the motorized joints to extend a second leading leg backward so as to raise the truck support towards an upright position; and halting forward motion of the first leg upon an angle sensed by the angle sensor of the first motorized joint being within a predetermined range of angles.


	The difference between application claim 10 and U.S. Patent claim 1 is that U.S. Patent claim 1 recites additional limitations, such as initiation of a walking mode via use of crutches associated with the exoskeleton device, and a recitation of the step sequence.  Therefore, application claim 10 is not patentably distinct from U.S. Patent claim because it is “anticipated” by U.S. Patent claim 1.
	Regarding claims 11-21, U.S. Patent claims 1-8 recite the limitations of application claims 11-21.
Regarding claim 22, application claim 22 differs from U.S. Patent claim 1 in the following respect:

Application claim 10
U.S. Patent claim 1
22. A method for operating an exoskeleton device comprising: 

(1) monitoring a tilt sensor to determine whether an indicated tilt is equal to or greater than a threshold, and upon the indicated tilt being greater than the threshold, 

(2) initiating a step sequence, or if the threshold has not been met, exiting a walking mode, 

(3) the step sequence comprising: operating a first motorized joint of the exoskeleton to swing a first trailing leg forward; 

(4) monitoring an angle sensor of the first of the motorized joints to verify that the swung forward leg is moving in accordance with predetermined criteria, or whether the step is complete or to continue forward motion of the leg; 

(5) operating a second motorized joint to extend a second leading leg backward so as to raise the truck support towards an upright position; 

(6) and halting forward motion of the first leg upon an angle sensed by the angle sensor of the first motorized joint being within a predetermined range of angles.
1.  A locomotion assisting exoskeleton device comprising: 

a plurality of braces including a trunk support for affixing to the part of the torso of a person and leg segment braces, each leg segment brace for connecting to a section of a leg of the person; each leg segment brace including a motorized joint comprising an angle sensor and an actuator, the joint for connecting a respective leg segment brace to the trunk support and for providing relative angular movement therebetween; a tilt sensor mounted on the exoskeleton device for sensing an indicated tilt of the trunk support; and 

a controller for receiving sensed signals from a tilt sensor and each angle sensor, and programmed with an algorithm with instructions for actuating the motorized joints in accordance with the sensed signals, wherein the algorithm comprises, 

upon initiation of a walking mode via use of crutches associated with the exoskeleton device: 

(1) monitoring the tilt sensor to determine whether the indicated tilt being equal to or greater than a threshold within a time period, and upon the indicated tilt being greater than the threshold within the time period, 

(2) initiating a step sequence, or if the threshold has not been met within the time period, exiting the walking mode, 

(3) the step sequence comprising: operating a first of the motorized joints to swing a first trailing leg forward; 

(4) monitoring the angle sensor of the first of the motorized joints to verify that the swung forward leg is moving in accordance with predetermined criteria, or whether the step is complete or to continue forward motion of the leg; 

(5) operating a second of the motorized joints to extend a second leading leg backward so as to raise the truck support towards an upright position; 

(6) and halting forward motion of the first leg upon an angle sensed by the angle sensor of the first motorized joint being within a predetermined range of angles.


	U.S. Patent claim 1 does not disclose a method for operating an exoskeleton device.	
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of U.S. Patent claim 1 to perform the method steps of application claim 22, as the controller of U.S. Patent claim 1 is configured to perform the method steps of application claim 22 therefore would be using the device of U.S. Patent claim 1 in its ordinary use.
	Regarding claim 23-28, U.S. Patent claims 2-7 disclose the limitations of application claims 23-28.
 
Allowable Subject Matter
Claims 12-13 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Goffer et al (7,153,242) and Kazerooni et al (7,628,766) disclose the limitations of claim 10. However, neither Goffer et al, Kazerooni et al, nor the other prior art of record, disclose the step sequence comprising operating a second of the motorized joints to extend a second leading backward so as to raise the trunk support towards an upright position as recited in claims 12 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yasuhara (2009/0131839), Kawai et al (2004/0167641), and Herr (2007/0123997) discloses a locomotion assist exoskeleton device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785